OPINION
BELCHER, Commissioner.
Upon a waiver of a trial by jury, the appellant was convicted upon his plea of guilty before the court of the possession of marihuana, and his punishment was assessed at twenty years.
The trial was had and the judgment rendered on October 8, 1965, and sentence was pronounced on that date.
No notice of appeal was given at the term of court at which the conviction was had, as required by Art. 827, Vernon’s Ann.C.C.P., which was in effect when sentence was pronounced. In the absence of such notice this court has no jurisdiction. Bradley v. State, Tex.Cr.App., 403 S.W.2d 154.
The appeal is dismissed.
Opinion approved by the Court.